IN THE SUPREME COURT OF THE STATE OF NEVADA


               IN THE MATTER OF DISCIPLINE OF                        No. 67305
               FRED W. KENNEDY, BAR NO. 2269.
                                                                                FILED
                                                                                 FEB 1 9 2016
                                                                           CL     vr a ti
                                                                                 :A IL K. LINDEMAN
                                                                                  t‘f
                                                                          BY
                                                                                CHIEF DE     LEEK
                                          ORDER OF SUSPENSION
                              This is an automatic review of a Southern Nevada
               Disciplinary Board hearing panel's findings of fact, conclusions of law, and
               recommendations for attorney discipline, arising from attorney Fred W.
               Kennedy's representation of Mark Michaliszyn (Count 1) and Stephen
               DaMario (Count 3), and Kennedy's communication with the State Bar of
               Nevada relating to a bar complaint filed by Ruthie Michelle Williams
               (Count 2).
                              After a hearing, the panel found that Kennedy violated RPC
               1.1 (competence), RPC 1.3 (diligence), RPC 1.4 (communication), RPC 1.5
               (fees), and RPC 8.1(b) (bar admission and disciplinary matters). The panel
               found several aggravating factors including dishonest or selfish motive, a
               pattern of misconduct, multiple offenses, vulnerability of the victim,
               substantial experience in the practice of law, and indifference to making
               restitution.     See SCR 102.5(1). Based on the violations, the panel
               recommended that Kennedy be suspended from the practice of law for a
               period of six months, with the suspension to be stayed pending Kennedy's
               compliance with certain conditions, that Kennedy be issued a public
               reprimand, and that he be required to pay restitution and the costs of the
               disciplinary proceeding.


SUPREMECOLOU
     OF
     NEVADA


(0) I947A                                                                          ILO-05 3 1i
                                The State Bar has the burden of showing by clear and
                  convincing evidence that Kennedy committed the violations charged.       In re

                  Discipline of Drakulich, 111 Nev. 1556, 1566, 908 P.2d 709, 715 (1995).
                  We "employ a deferential standard of review with respect to findings of
                  fact," while our review of a disciplinary panel's conclusions of law and
                  recommendations is de novo. SCR 105(3)(b).
                                The parties have filed briefs in this matter. We have
                  considered the arguments and reviewed the record before this court, and
                  we conclude that substantial evidence supports the panel's findings of
                  misconduct.    See generally Sowers v. Forest Hills Subdivision, 129 Nev.,
                  Adv. Op. 9, 294 P.3d 427, 432 (2013) (observing that this court will uphold
                  factual findings "as long as [they] are not clearly erroneous and are
                  supported by substantial evidence"). Kennedy failed to perform in a
                  diligent manner the work he promised for Michaliszyn and DaMario, who
                  were threatened with losing their homes, failed to return calls or
                  otherwise communicate with them for extended periods, and failed to
                  return the unearned fees despite refund requests. Even if Kennedy was
                  unable to obtain the loan modifications for reasons beyond his control, he
                  should have communicated that fact to his clients in a timely manner and
                  returned the fees for work that he never performed. Kennedy also failed
                  to respond to repeated written requests from the State Bar for information
                  in relation to the grievance filed by Williams.
                                We agree that the panel's recommended discipline is
                  appropriate under the circumstances.       See State Bar of Nev. v. Claiborne,
                  104 Nev. 115, 213, 756 P.2d 464, 527-28 (1988) (observing that the
                  purpose of attorney discipline is to protect the public, the courts, and the
                  legal profession, not to punish the attorney). Therefore, we hereby impose

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    e4
                a six-month suspension to be stayed with the conditions that Kennedy
                complete three hours of continuing legal education in law practice
                management and have no similar discipline resulting in a letter of
                reprimand or greater for a period of five years from the November 3, 2014,
                hearing. Further, we approve the public reprimand for violations of RPC
                1.1 (competence), RPC 1.3 (diligence), RPC 1.4 (communication), and RPC
                1.5 (fees) as to Count 1; RPC 8.1(b) (bar admission and disciplinary
                matters) as to Count 2; and RPC 1.4 (communication) and RPC 1.5 (fees)
                as to Count 3. We direct the State Bar to issue the public reprimand
                approved by the hearing panel. Kennedy shall pay restitution in the
                amount of $4,250 to Michaliszyn and $1,200 to DaMario, and shall pay the
                costs of the disciplinary proceeding, excluding bar counsel and staff
                salaries, within 30 days, See SCR 120. The State Bar shall comply with
                SCR 121.1.
                             It is so ORDERED.'


                                                                    LAI) o3
                  /L &t                                                              J.
                Hardesty                                  Douglas


                         kt/4.
                Cherry                                    Saitta



                Gibbons
                                                              gett
                                                          Pickering
                                                                       i            , J.




                       "The Honorable Ron D. Parraguirre, Chief Justice, did not
                participate in the decision of this matter.



SUPREME COURT
         OF
      NEVADA
                                                     3
((I) I907A
                cc: Robert W. Lueck, Esq.
                     Chair, Southern Nevada Disciplinary Board
                     C. Stanley Hunterton, Bar Counsel
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                  4
101 1947A